Exhibit 10.12

 

AMENDMENT NUMBER ONE TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NUMBER ONE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 27, 2016 is entered into by and between JMP
HOLDING LLC, formerly known as JMP Group LLC, a Delaware limited liability
company (“Borrower”), the lenders from time to time party to the below-defined
Credit Agreement (together with their respective successors and assigns, each a
“Lender” and collectively, the “Lenders”) and CITY NATIONAL BANK, a national
banking association (“CNB”), as the administrative agent for the Lenders, (in
such capacity, together with its successors and assigns in such capacity, the
“Agent”) and in light of the following:

 

W I T N E S S E T H

 

WHEREAS, Borrower, Agent and the Lenders are party to that certain Second
Amended and Restated Credit Agreement, dated as of April 30, 2014 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”);

 

 

WHEREAS, the Borrower has requested that Agent and the Lenders make certain
amendments to the Credit Agreement; and

 

WHEREAS, upon the terms and conditions set forth herein, Agent and the Lenders
are willing to make such amendments to the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.          DEFINITIONS Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement, as
amended hereby.

 

2.          AMENDMENTS TO CREDIT AGREEMENT.

 

a.     Section 1.1 of the Credit Agreement is hereby amended by inserting or
amending and restating, as applicable, the following definitions in their
entirety:      

 

“Final Payment Date” means April 30, 2020.

 

“Final Revolving Commitment Termination Date” means the earlier to occur of (a)
April 30, 2017; or (b) such earlier date on which the Revolving Loans shall
become due and payable in accordance with the terms of this Agreement and the
other Loan Documents.

 

“Sublimit” means, at any time, the result of (a) the lesser of (i) $48,500,000
and (ii) the sum of (A) the Maximum Revolver Amount plus (B) the Commitment
Amount (as such term is defined in the Note Agreement), minus (b) the principal
amount of all loans under the Broker/Dealer Facility then outstanding.

 

 
1

--------------------------------------------------------------------------------

 

 

b.     Section 2.1(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“(b)     The foregoing to the contrary notwithstanding, in no event shall any
Lender be obligated to make Loans hereunder if, after giving effect to the
requested Revolving Loan, the Revolving Credit Facility Usage would exceed
lesser of (i) the Maximum Revolver Amount or (ii) the Sublimit.”

 

c.     Section 2.3(e) of the Credit Agreement is hereby amended by deleting the
words “July 1, 2016” appearing therein and replacing them with the words “July
1, 2017”.

 

d.     Section 2.18(a)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(ii)     the Revolving Credit Facility Usage would exceed the lesser of (x)
Maximum Revolver Amount and (y) the Sublimit.”

 

3.          REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and
warrants to Agent and the Lenders as follows:

 

a.     Borrower has the requisite power and authority to execute and deliver
this Amendment and the authority to perform its obligations hereunder and under
the Loan Documents to which it is a party. The execution, delivery, and
performance of this Amendment and the performance by Borrower of each Loan
Document to which it is a party (i) have been duly approved by all necessary
action and no other proceedings are necessary to consummate such transactions;
and (ii) are not in contravention of (A) any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court or
governmental authority binding on it, (B) the terms of its Governing Documents,
or (C) any provision of any contract or undertaking to which it is a party or by
which any of its properties may be bound or affected;

 

b.     This Amendment has been duly executed and delivered by Borrower. This
Amendment will, upon its effectiveness in accordance with the terms hereof, and
each Loan Document to which Borrower is a party is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, and is in full force and effect except as such validity and
enforceability is limited by the laws of insolvency and bankruptcy, laws
affecting creditors’ rights and principles of equity applicable hereto;

 

c.     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower;

 

d.     Borrower does not have any actual or potential claim or cause of action
against Agent or any Lender for any actions or events occurring on or before the
date hereof, and Borrower hereby waives and releases any right to assert same;

 

 
2

--------------------------------------------------------------------------------

 

 

e.     No Default or Event of Default has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment after giving
effect to this Amendment; and

 

f.     The representations and warranties in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (except to the
extent qualified by materiality, then such representations and warranties are
true and correct in all respects) on and as of the date hereof, as though made
on such date (except to the extent that such representations and warranties
relate solely to an earlier date).

 

4.         CONDITIONS PRECEDENT. The satisfaction of each of the following shall
constitute conditions precedent to the effectiveness of this Amendment and each
and every provision hereof:

 

a.     Agent shall have received this Amendment, duly executed by Borrower, and
the same shall be in full force and effect;

 

b.     Agent shall have received a reaffirmation and consent substantially in
the form attached hereto as Exhibit A, duly executed and delivered by each
Subsidiary of Borrower that is listed on the signature pages thereof;

 

c.     Agent shall have received, in immediately available funds, the Amendment
Fee referred to in Section 6(a) hereof;

 

d.     The representations and warranties in the Credit Agreement and the other
Loan Documents shall be true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

e.     No Default or Event of Default shall have occurred and be continuing as
of the date of the effectiveness of this Amendment after giving effect to this
Amendment;

 

f.     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower; and

 

g.     All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.

 

5.         Agreements.   This Amendment has been entered into without force or
duress, of the free will of Borrower, and the decision of Borrower to enter into
this Amendment is a fully informed decision and Borrower is aware of all legal
and other ramifications of each decision. It has read and understands this
Amendment, has consulted with and been represented by independent legal counsel
of its own choosing in negotiations for and the preparation of this Amendment,
has read this Amendment in full and final form, and has been advised by its
counsel of its rights and obligations hereunder and thereunder.

 

 
3

--------------------------------------------------------------------------------

 

 

6.         Payment of Costs and Fees.

 

a.     On or before the date hereof, Borrower shall pay to Agent an amendment
fee in the amount of $37,500 (“Amendment Fee”) in immediately available funds,
which Amendment Fee shall be for Agent’s sole and separate account and not the
account of any Lender. Such Amendment Fee shall be fully earned and
non-refundable on the date hereof.


 

b.     Borrower shall reimburse Agent and the Lenders on demand for all of their
actual out-of-pocket costs, expenses, fees and charges in connection with the
preparation, negotiation, execution and delivery of this Amendment and any
documents and instruments relating hereto (which costs may include the
reasonable fees and expenses of any attorneys retained by Agent or such Lender).

 

7.       CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

 

8.       ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and terms and
provisions hereof, the Credit Agreement and the other Loan Documents constitute
the entire understanding and agreement between the parties hereto with respect
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written. Except for the amendments to the Credit
Agreement expressly set forth in Section 2, hereof, the Credit Agreement and
other Loan Documents shall remain unchanged and in full force and effect. Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of or as an amendment of any right,
power, or remedy of Agent or the Lenders as in effect prior to the date hereof.
The amendments set forth herein are limited to the specifics hereof, shall not
apply with respect to any facts or occurrences (or any Subsidiary other than the
New Subsidiaries) other than those on which the same are based, shall not excuse
future non-compliance with the Credit Agreement, and shall not operate as a
consent to any further or other matter, under the Loan Documents. To the extent
any terms or provisions of this Amendment conflict with those of the Credit
Agreement or other Loan Documents, the terms and provisions of this Amendment
shall control. This Amendment is a Loan Document.

 

9.         COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed
in any number of counterparts, all of which when taken together shall constitute
one and the same instrument and any of the parties hereto may execute this
Amendment by signing any such counterpart. Delivery of an executed counterpart
of this Amendment by telefacsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

 

 
4

--------------------------------------------------------------------------------

 

 

10.        Effect on Loan Documents.

 

a.     The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. Except
for the amendments to the Credit Agreement expressly set forth herein, the
Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect. The execution, delivery and performance of this Amendment
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of Agent or the Lenders under the Credit
Agreement or any other Loan Document. The amendments set forth herein are
limited to the specifics hereof, and, except as expressly set forth herein,
shall neither excuse any future non-compliance with the Credit Agreement, nor
operate as a waiver of any Unmatured Event of Default or Event of Default.

 

b.     Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

c.     To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control. To the extent that any terms and conditions in
any of the Loan Documents shall contradict or be in conflict with any terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

d.     This Amendment is a Loan Document.

 

e.     Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.

 

11.     Reaffirmation of Obligations. The Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the other Loan Documents to which it is a party effective as of the date
hereof and as amended hereby. The Borrower hereby further ratifies and reaffirms
the validity and enforceability of all of the liens and security interests in
the Collateral heretofore granted, pursuant to and in connection with any Loan
Document to Agent as collateral security for the obligations under the Loan
Documents in accordance with their respective terms, and acknowledges that all
of such liens and security interests, and all Collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof, in each case except as otherwise
expressly provided in the Loan Documents.

 

 
5

--------------------------------------------------------------------------------

 

 

12.     Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

BORROWER:

JMP HOLDING LLC, formerly known as

JMP Group LLC, a Delaware limited liability

company, as Borrower

 

 

By:       /s/ Raymond S. Jackson________

             Raymond S. Jackson
             Chief Financial Officer

 

 

[Signature Page To Amendment Number one To

second amended and restated Credit Agreement]

 

 


--------------------------------------------------------------------------------

 

 

AGENT AND LENDERS:

CITY NATIONAL BANK, 
a national banking corporation , as Agent and

as a Lender

 

 

By:      /s/ Eric Lo                                                       

            Eric Lo
            Vice President

 

 

[Signature Page To Amendment Number one To

second amended and restated Credit Agreement]

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in (a) that certain Credit Agreement entered into
between JMP HOLDING LLC, formerly known as JMP Group LLC, a Delaware limited
liability company (“Borrower”), the lenders from time to time party thereto
(together with their respective successors and assigns, each a “Lender” and
collectively, the “Lenders”) and CITY NATIONAL BANK, a national banking
association (“CNB”), as the administrative agent for the Lenders, (in such
capacity, together with its successors and assigns in such capacity, the
“Agent”), dated as of August 3, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and (b) that
certain Amendment Number One to Second Amended and Restated Credit Agreement,
dated as of April 27, 2016 (the “Amendment”) by and among Borrower, the Lenders
and Agent. The undersigned hereby (a) represents and warrants to Agent and the
Lenders that the execution, delivery, and performance of this Reaffirmation and
Consent are within its powers, have been duly authorized by all necessary
action, and are not in contravention of any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the transactions contemplated by the
Amendment and by each amendment to any Loan Document executed on or before the
date hereof; (c) acknowledges and reaffirms its obligations owing to the Agent
or any Lender under any Loan Documents to which it is a party; and (d) agrees
that each of the Loan Documents to which it is a party is and shall remain in
full force and effect. Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, each
understands that neither Agent nor any Lender has any obligation to inform it of
such matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Delivery of an executed
counterpart of this Reaffirmation and Consent by telefacsimile or electronic
mail shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent. Any party delivering an executed
counterpart of this Reaffirmation and Consent by telefacsimile or electronic
mail also shall deliver an original executed counterpart of this Reaffirmation
and Consent but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this
Reaffirmation and Consent. This Reaffirmation and Consent shall be governed by
the laws of the State of California.

 

[Signature page to follow.]

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

 

HARVEST CAPITAL STRATEGIES LLC,

a Delaware limited liability company

   

 

 

 

By:      /s/ Raymond S. Jackson__________   



            Raymond S. Jackson     
            Chief Financial Officer

 

 

[Signature Page To Amendment Number one To

second amended and restated Credit Agreement]